--------------------------------------------------------------------------------

Exhibit 10.1


AGREEMENT AND
MUTUAL RELEASE


This Agreement and Mutual Release (this “Agreement” or “Mutual Release”) entered
into on August 22, 2007, (“Effective Date”) is by and between Blast Energy
Services, Inc., a California corporation, and Eagle Domestic Drilling
Operations, LLC, a Texas limited liability company wholly owned by Blast
(collectively referred to herein as “Blast”) and Thornton Business Security
Trust, a Nevada Trust, (the “Trust”), collectively referred to as the “Parties.”




1. Facts.



 
1.1
As of the Effective Date, the Trust is the owner and holder of 16,477,500 shares
of Blast Common Stock (the “Trust Common Stock”). The Trust Common Stock has not
been registered by Blast, as previously agreed at the time of purchase, and is
not freely tradable at this time.

 

 
1.2
The trustee of the Trust has decided to offer to sell to Blast all shares of the
Trust Common Stock.

 

 
1.3
Sale of the Trust Common Stock to Blast would result in a complete redemption of
the Trust Common Stock.

 

 
1.4
Subject to the approval of the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) having jurisdiction over Blast’s
current Chapter 11 reorganization case, Blast has determined it is in the best
interest of Blast, its creditors and its Chapter 11 estate to complete the
repurchase of the Trust Common Stock on the Effective Date and enter into this
Mutual Release on the terms and conditions set forth herein.

 
2. Settlement.



 
2.1
The Trust agrees that in consideration for Blast agreeing to the terms and
conditions of Section 3.2 below; the Trust agrees to the terms and conditions of
Section 3.1 below (the “Blast Consideration”).




 
2.2
Blast agrees that in consideration for the Trust agreeing to the terms and
conditions of Section 3.1 below, Blast agrees to the terms and conditions of
Section 3.2_ below (the “Trust Consideration”).




 
2.3
The Trust agrees that it will receive full and valid consideration from the
Blast Consideration.




 
2.4
Blast agrees that it will receive full and valid consideration from the Trust
Consideration.

 
3.Mutual Release. 

 
 

--------------------------------------------------------------------------------

 


 
3.1
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, the Trust,
for itself, its agents, servants, attorneys, employees, successors and assigns,
hereby covenant and agree as follows:




 
3.1.1
That the Trust hereby releases, acquits and forever discharges Blast, its
current and former agents, officers, directors, servants, attorneys,
representatives, successors, employees and assigns (the “Blast Parties”) from
any and all rights, obligations, claims, demands and causes of action, whether
in contract, tort, under state and/or federal law, or state and/or federal
securities regulations, whether asserted or unasserted, whether known or
unknown, suspected or unsuspected, for or by reason of any matter, cause or
thing whatsoever, including all obligations arising therefrom, and omissions
and/or conduct of Blast, and/or Blast’s agents, attorneys, servants,
representatives, successors, employees, directors, officers and assigns,
relating directly or indirectly thereto.




 
3.1.3
At the time of payment of the Purchase Price which shall be made on or before
August 22, 2007, the Trust shall deliver the Trust Common Stock appropriately
endorsed by the trustee.




 
3.1.4
In consideration of the terms of this Mutual Release, the Trust makes the
following representations and warranties to Blast and the Bankruptcy Court in
conjunction with Blast’s seeking approval to consummate this Agreement, which
warranties and representations and agreements shall survive the Bankruptcy
Court’s approval of the Agreement:

 

 
a)
The Trust has access to and that it has carefully read the following
disclosures:

 

 
(i)
Blast’s Form 10-KSB for the period ended December 31, 2006 (the “Form 10-KSB”);
and

 

 
(ii)
All other documents filed by Blast with the SEC subsequent to the Blast’s Form
10-KSB and prior to the date of this Agreement, including without limitation,
the “Risk Factors” in the 10-KSB; and

 

 
(iii)
There are certain disclosures made in (i) and (ii) specifically with respect to
the Trust, which the Trust does not agree with and which a Trust representative
has pointed out to Blast orally and in writing. At this time such differences
have not yet been resolved.

 

 
b)
With respect to trust tax and other economic considerations that may be involved
in connection with this Agreement, the Trust is not relying on Blast, other than
through the opinion of Blast’s corporate counsel in relation to exemption from
securities registration, as set forth below..


 
 

--------------------------------------------------------------------------------

 


 
c)
The Trust and/or the Trust’s advisor(s) has/have had a reasonable opportunity to
ask questions of and receive answers and to request additional relevant
information from a person or persons acting on behalf of Blast concerning this
Agreement and the consequences of the sale of the Common Stock provided for in
this Agreement.

 

 
d)
The Trust, its trustee and the Trust’s advisor(s) have such knowledge and
experience in financial, tax and business matters so as to enable the Trust to
use the information made available to the Trust in connection with this
Agreement to evaluate the merits, consequences and risks and to make an informed
decision with respect thereto.

 

 
e)
The trustee of the Trust has the sole and full legal right, title, interest and
power over the Trust Common Stock, and all authority and approval required to
sell, execute and deliver, or authorize execution and delivery of, this
Agreement and the sale of the Trust Common Stock and all other instruments
executed and delivered by or on behalf of the Trust in connection with the sale
of the Trust Common Shares.

 

 
f)
The signature of the trustee signing on behalf of the Trust is the sole
authority necessary to bind the Trust.

 

 
3.2 
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, Blast, for
itself, its officers, its directors and its agents, servants, representatives,
successors, attorneys, employees and assigns , hereby covenants and agrees as
follows:

 

 
3.2.1
That Blast hereby releases, acquits and forever discharges the Trust, the
trustees of the Trust, the beneficiaries of the Trust, attorneys, agents,
accountants, representatives, and employees from any and all rights,
obligations, claims, demands and causes of action, whether in contract, tort,
under state and/or federal law, or state and/or federal securities regulations,
whether asserted or unasserted, whether known or unknown, suspected or
unsuspected, and/or Blast in general, for or by reason of any matter, cause or
thing whatsoever, including all obligations arising therefrom, and omissions
and/or conduct of the Trust and/or its trustees, beneficiaries, agents,
attorneys, servants, representatives, successors, employees, and assigns,
relating directly or indirectly thereto;




 
3.2.2
Blast shall pay the trustee of the Trust $16.48 in cash (“Purchase Price”) as
full and valid consideration for the Trust Common Stock;

 

 
3.2.3
The Purchase Price shall be paid on or before August 22, 2007 following the
entry of an order by the Bankruptcy Court approving this Agreement and
authorizing Blast to purchase the Trust Common Stock and without any change by
the Bankruptcy Court in the terms


 
 

--------------------------------------------------------------------------------

 

of this Agreement as set forth by this Agreement; or this Agreement shall
terminate immediately without further obligation hereto; and



 
3.2.4
Blast agrees to make an immediate and timely disclosure of the above facts in
its filings with the United States Securities and Exchange Commission.



4.
Legal Opinion Regarding the Sale of the Trust Common Stock.

 
Blast agrees that following the receipt by Blast’s corporate counsel of any
required transfer documentation, this Agreement as Executed by the Trust, that
Blast’s corporate counsel will issue an opinion to trustee of the Trust for the
trustee’s reliance thereon, that the transfer of the Trust Common Stock as
contemplated hereby will be exempt from registration under the Securities Act of
1933, as amended (the “Opinion”). The parties agree that the issuance of the
Opinion shall be a condition precedent to the consummation of the transactions
contemplated herein and such Opinion shall be completed in writing and delivered
to the trustee of the Trust on August 22, 2007 and may be faxed to counsel for
the trustee.
 
5. Miscellaneous.
 

 
5.1
Deliberately Omitted.




 
5.2
No Other Cause of Action. The Parties are not aware of any claims not being
released herein against them.




 
5.3
Capacity and Authorization. The Parties to this Mutual Release further represent
that they have read it in full before its execution and that they fully
understand the meaning, operation and effect of its terms. Each individual
signing this Mutual Release warrants and represents that he or she has the full
authority and is duly authorized and empowered to execute this Mutual Release on
behalf of the Party for which he or she signs.

 

 
5.4
Assignments. The Trust represents that it has not assigned, in whole or in part,
any claims, demands and/or causes of action against Blast to any person or
entity prior to their execution of this Mutual Release. Blast represents that it
is not aware of any assignment, in whole or in part, any claim, demand and/or
causes of action against the Trust to any person or entity prior to its
execution of this Mutual Release.




 
5.5
Binding Effect. This is an arms-length transaction and entry into a Mutual
Release shall be binding on and inure to the benefit of the Parties and their
trustees, respective heirs, successors, assigns, directors, officers, agents,
employees and personal representatives.




 
5.6
Modification. No modification or amendment of this Mutual Release shall be
effective unless such modification or amendment shall be in writing and signed
by all Parties hereto.

 
5.7
No Admission of Liability. Each Party acknowledges and agrees that this Mutual
Release is a compromise of disputed claims and neither this Mutual Release, nor
any consideration provided pursuant to this Mutual Release,


 
 

--------------------------------------------------------------------------------

 

shall be taken or construed to be an admission or concession by either the Trust
or Blast of any kind with respect to any fact, liability, or fault.



 
5.8
Entire Agreement. This Mutual Release constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties in connection with the subject matter
hereof.




 
5.9.
Interpretation. The interpretation, construction and performance of this Mutual
Release shall be governed by the laws of the State of Nevada, as the Trust is
governed by Nevada Law and only Nevada Law shall be used as to its
interpretation or construction. Whenever used herein, the singular number shall
include the plural, the plural shall include the singular and the use of any
gender shall be applicable to all genders. This Agreement does not represent and
shall not in any manner be construed as an appearance by the Trust in the
Bankruptcy Court or consent to or submission of jurisdiction over the Trust of
the Bankruptcy Court.




 
5.10.
Faxed Signatures. For purposes of this Mutual Release a faxed signature shall
constitute an original signature.




 
5.11.
Execution. This Mutual Release may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts taken together shall
constitute but one and the same Mutual Release. A photocopy of this Mutual
Release shall be effective as an original for all purposes.



6. Court Approval. 
 
Blast seeks the approval of the Bankruptcy Court to enter into the terms and
conditions of this Agreement and Mutual Release. Before the Effective Date,
Blast will file an appropriate motion requesting such authorization by the
Bankruptcy Court to complete the purchase of the Trust Common Stock. The Trust
is not seeking the approval of the Bankruptcy Court, as the Trust has not
entered an appearance nor does the Trust submit or agree to the jurisdiction of
the Bankruptcy Court over the Trust.
 




 










[Remainder of page left intentionally blank. Signature page follows.]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Mutual Release as of the date first written above.


Blast Energy Services, Inc.




     By:___/s/ John O’Keefe____________
John O’ Keefe
Chief Executive Officer






Thornton Business Security Trust




By:__ /s/Jeffery Brown___________
Jeffery Brown, Trustee


 

